IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


JEFFREY J. DEPOLO,               : No. 733 MAL 2017
                                 :
                Petitioner       :
                                 : Petition for Allowance of Appeal from
                                 : the Order of the Commonwealth Court
           v.                    :
                                 :
                                 :
BOARD OF SUPERVISORS OF          :
TREDYFFRIN TOWNSHIP; AND         :
MICHAEL C. HEABERG, KRISTEN K.   :
MAYOCK, PAUL OLSON, EVELYN       :
RICHTER, JOHN P. DIBUONAVENTURO, :
MARK FREED, AND MURPH WYSOCKI, :
IN THEIR CAPACITIES AS MEMBERS   :
OF THE BOARD OF SUPERVISORS OF   :
TREDYFFRIN TOWNSHIP AND          :
TREDYFFIN TOWNSHIP ZONING        :
HEARING BOARD OF APPEALS; AND    :
ARNOLD BORISH, DANIEL            :
MCLAUGHLIN AND NEILL KLING, IN   :
THEIR CAPACITIES AS MEMBERS OF   :
THE ZONING HEARING BOARD OF      :
APPEALS OF TREDYFFRIN TOWNSHIP, :
                                 :
                Respondents      :


                                    ORDER



PER CURIAM

     AND NOW, this 10th day of April, 2018, the Petition for Allowance of Appeal is

DENIED.